DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	 
In view of the Appeal Breif filed on 07/14/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/MANJUNATH N RAO/            Supervisory Patent Examiner, Art Unit 1656                                                                                                                                                                                            
Note that the current action is a non-final action—The following Office Action includes the statues of the rejections which was not included in the Office Actions of mailed on 12/15/2020.


Maintained -Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 21-30 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is now rejected because line 6-8 of claim 19 recites: 
"…wherein said fusion collagenase comprises a collagen-binding domain; and an affinity tag directly or indirectly linked to the carboxy-terminus of the collagenase, and…."
 And on the last line of the claim (line 14-15) recites: " wherein said fusion collagenase is not degraded at the collagen-binding domain...”
The claims are now rejected based on the new limitation reciting: "…where said fusion collagenase is not degraded collagenase at the collagen binding domain". 
It is not clear if this limitation encompasses a collagenase that can be degraded at other portions of the collagenase other than the collagen-binding domain i.e. so long that the 
New claim 32 recites: A method for producing a fusion collagenase, consisting of:
	(a) culturing E. coli transformed with a DNA encoding a fusion collagenase, or an
expression vector comprising said DNA, to obtain a culture, wherein said E. coli that is not a
protease-deficient E. coli that expresses said fusion collagenase, wherein said fusion collagenase comprises a collagenase having a collagen-binding domain and an affinity tag directly or indirectly linked to the carboxy-terminus of the collagenase, and a degraded collagenase at the collagen-binding domain; and
	(b) purifying the fusion collagenase having a collagen-binding domain by affinity
chromatography, based on the affinity tag, to thereby selectively collect the fusion collagenase
having a collagen-binding domain and remove the degraded collagenase at the collagen binding domain; wherein said fusion collagenase is not degraded collagenase at the collagen-binding domain.
	This claim is ambiguous because it comprises .. a degraded collagenase at the collagen-binding domain…" and also states "… purifying the fusion collagenase having a collagen-binding domain and remove the degraded collagenase at the collagen binding domain…" 
	It is not clear how the fusion collagenase- is a degraded collagenase at the collagen-binding domain because the claim also states that the host is not protease-deficient.
Thus clarification of this limitation is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because the drawings submitted on 05/18/2011 fig. 3 and 4 fail to show a marker lane to clearly indicate the size of the collagenase and/or fragment(s) thereof as described in the specification.  Furthermore the drawings of figure 3 and 4 should be presented on the same SDS gel along with a marker lane to indicate the collagenase before or after affinity purification of the collagenase. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	Claims 19, 21-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hesse et al., Recombinant enzymes for islet isolation: purification of a collagenase from Clostridium histolyticum and cloning/expression of the gene. Transplantation Proceedings, 27(6): 3284-3289 (1995) (herein after "Hesse") in view of in view of Franken et al 
(Purification  of  His-Tagged  Proteins  by  Immobilized Chelate Affinity  Chromatography:  The  Benefits from  the  Use  of  Organic  Solvent. Protein Expression and Purification18, 95–99 (2000)) further in view of Tamai et al., Appl. Microbiol. Biotechnol., 80: 627-635 (2008) further in view of MICHAEL V. NORGARD, (Increased Amplification of pBR322 Plasmid Deoxyribonucleic Acid in Escherichia coli K-12 Strains RR1 and X1776 Grown in the Presence of High Concentrations of Nucleoside.
The instant claims are drawn to a method for producing a fusion collagenase, consisting of:  
	(a) culturing E. coli transformed with a DNA encoding a fusion collagenase, or an expression vector comprising said DNA, to obtain a culture, wherein said E. coli that is not a
protease-deficient E. coli expresses said fusion collagenase, wherein said fusion collagenase comprises a collagenase having a collagen-binding domain; and an affinity tag directly or indirectly linked to the carboxy-terminus of the collagenase; 
	(b) purifying the fusion collagenase having a collagen-binding domain by affinity
chromatography, based on the affinity tag, to thereby selectively collect the fusion collagenase

	Hess et al teach cloning a collagenase from the Clostridium histolytica genome wherein the gene was isolated using PCR amplification and inverse PCR, cloned in a vector pUCBM20 under the control of the lac promoter and was expressed in an E. coli host cell that is not protease deficient where expression was by induction with IPTG and subsequently purified using metal-affinity chromatography (zinc chelating Sepharose, anion exchange chromatography and RP-HPLC (Vydac C4). They teach that a novel polypeptide of about 113 kDa (collagenase) was detected on an SDS gel (see fig. 3). Hess et al further teaches that the amount of expression is clearly strain dependent (Table 1) where E. coli strains TG1 or RR1ΔMI5 x F’ giving the best results and that expression yield of collagenase was several times higher than the expression yield observed for C. histolyticum.
	Hess does not specifically teach uniquely using His-tag Affinity-chromatograph and nickel affinity column for purification of the collagenase as their purification method also includes anion exchange chromatography and RP-HPLC (Vydac C4).
	However at the time of the instant application use of Affinity chromatography purification of recombinant proteins including collagenase through His-tag fused to the C-terminal or N-terminal of a protein through nickel or zinc columns was known in the art. 
	 For example, Franken et al teach recombinant proteins overexpressed in and purified from Escherichia coli to remove impurities that are toxic in biological assays. To this end they teach an Affinity purification in addition to isopropanol in the column to remove these toxic components and other contaminants. Franken et al state that their procedure is a simple and fast, one-step protocol that removes impurities and is highly efficient.  To this end proteins were E. coli as His-tagged fusion proteins and purified by immobilized metal chelate affinity chromatography on Ni–NTA bead in addition to treatment with 60% isopropanol during the washing steps that removes contaminants including proteins that non-specifically adhere to the beads or to the tagged protein, detergents such as NP-40 in addition to removing endotoxins from the end products (see abstract and page 96, 1st column and last paragraph on page 98).  They state that the purified proteins are able to refold correctly after the isopropanol treatment. Thus, their procedure is a simple and fast, and is a one-step protocol (see abstract and page 96, 1st column and last paragraph on page 98) that provides a highly purified target protein. Franken does not teach purifying a collagenase from Clostridium histolyticum in their E.coli host strain that is not protease deficient. 
	However the prior art teaches expressing and purification of collagenase from Clostridium histolyticum. For example Tamai et al teach producing vectors comprising a sequence that expresses high-grade Clostridium histolyticum collagenase fused to a Histidine-tag (ColH-his) at the C-terminal where the His-tag facilitates purification of the fusion collagenase using nickel or Zinc affinity columns. 
	Fig. 4 (a) and (b) of Tamai shows an SDS-PAGE analysis of affinity purified ColH-His and a commercial preparation of ColH that clearly show that the affinity His-tag method of Tamai shows higher levels of ColH compared to the commercial preparation. Tamai et al teach that Clostridium histolyticum high-grade collagenase is used for the purpose of isolating cells from various organs and tissue for tissue engineering and to treat destructive fibrosis.
	Tamai et al do not teach the use of an E. coli host cells that is not protease deficient for the expression of the collagenase. 
E. coli host cell because Hess et al teach that expression yield of collagenase was several times higher than the expression yield observed for C. histolyticum.  Furthermore the procedure disclosed by Franken et al uses an E. coli strain that is designed to remove contaminants, endotoxins and detergents to selectively collect a target fusion protein. One of ordinary skill will be motivated to produce the collagenase in E. coli according to Hess et al because Hess et al teaches that expression yield of collagenase in E. coli was several times higher than the expression yield observed for C. histolyticum. Furthermore one of ordinary skill in the art would be motivated to use the procedure of Franken because the Affinity-tag purification of Franken is one-step protocol that removes impurities and is highly efficient for the production of a target proteins which can then be used for the purpose of isolating cells from various organs and tissue for tissue engineering and to treat destructive fibrosis according to Tamai et al. 
	One of ordinary skill in the art would have had a reasonable expectation of success in producing a fusion collagenase because Franken et al.'s procedure clearly teaches using immobilized metal chelate affinity chromatography on Ni–NTA bead and isopropanol to purify a target proteins. 
	Furthermore, one of ordinary skill in the art would have been motivated to use an E. coli strain according to Hess et al for the production of a recombinant protein because Hess et al clearly teach that expression yield of collagenase is several times higher than the expression yield observed for C. histolyticum (see page 3289, 1st column, discussion of Hess et al). Specifically they teach that overexpression of collagenase class II in E. coli (that is not protease deficient) has several advantages including high yield of biologically active enzyme, simple 
	Moreover, at the time of the instant disclosure' producing recombinant vectors comprising a collagenase fused to a His-tag in an E. coli host cell that is not protease deficient according to Hess et al using the procedure taught by Franken et al would have been obvious because E.coli is broadly considered the working horse of protein expression in the art and one of ordinary skill in the art would have been motivated to use all its properties such as its well-understood genetics, inexpensive media, fast growth rate, and high expression yields as clearly stated by Hess et al (see table 1 on page 3288). 
	As to the specific collagenase structure in claims 23-30, it should be noted that even if pro-arguendo these specific sequences were not used by Franken et al. the art teaches the sequence for collagenase H and collagenase G (for example Matsushita et al see SCORE UniProt Database encompasses at least SEQ ID NO: 1, 2)), Yoshihara encompass at least SEQ ID NO: 5, 6 and 7). Furthermore a person skilled in the art could easily conceive of utilizing known collagenases such as those disclosed in the above sequences to form the fusion collagenase, expressing same in an E. coli host as taught by Hess et al or Franken et al and used the affinity chromatography purification protocol according Franken et al.
	Claim 31 recites that the host E. coli strain is a χ1776 strain. However it would have been obvious to use any E. coli strain that is suitable for expression of a desired protein. For example E. coli strain is a χ1776 strain has been shown to amplify the amount of plasmid transformed in a host E. coli cell as taught by MICHAEL V. NORGARD, (Increased Amplification of pBR322 Plasmid Deoxyribonucleic Acid in Escherichia coli K-12 Strains RR1 and X1776 Grown in the E. coli cell that is not protease deficient.
	Thus it would have been prima facie obvious to the person of ordinary skill in the art to use Franken's procedure in any of the host cells disclosed by Hess et al to purify any fusion protein including the C. histolyticum collagenase according to Hess et al or Tamai et al with a reasonable expectation of success. 
	Further a person of ordinary skill will be motivated to use the procedure disclosed by Franken et al because the procedure is designed to remove contaminants, endotoxins and detergents to selectively collect a target fusion protein in this case collagenase which can be used in therapeutic applications. 
	One of ordinary skill in the art would have had a reasonable expectation of success for producing a fusion collagenase as Franken et al.'s procedure clearly teaches using immobilized metal chelate affinity chromatography on Ni–NTA bead and isopropanol to purify any target protein where the intact target protein is recovered 

"… the Examiner’s position appears to be that, the specification does not provide a materially different and non-obvious method for purifying a collagenase protein from an E. coli strain that is not deficient in protease to support an unexpected result. According to the Examiner, one of ordinary skill in the art would have expected to achieve the same results using a method of affinity purifying which is allegedly taught by Hesse as the first step of metal affinity binding column (followed by anion exchange and HPLC), and further shown in the method of Tamai which is asserted to teach affinity purification collagenase-H expressed in a protease-deficient mutant of C. perfringens. The Examiner further asserts that the limitations were evaluated by the Board of Appeals and affirmed to be prima facie obvious, and that neither the amendments to claims nor Applicant’s argument show any unexpected results. The Examiner maintains that Applicant’s arguments that the demonstrated unexpected results and results provided in the Murashima Declaration would be equally applicable to Hesse; was not persuasive because Applicant is attacking the references individually without regard to the combined teachings of Hesse and Tamai. Although Tamai’s C. perfringens is acknowledged to be protease deficient, the Examiner appears to assert that Cralk shows that collagenases using E.coli cells that are not protease deficient were known. 
E. coli (Table 1 of Hesse) is irrelevant in view of the unexpected results; the Examiner maintains that Clark cannot be addressed without addressing this issue. 
	
	Applicant's argument has been carefully considered but not found persuasive because Hess does teach expression of a collagenase fusion protein in E. coli strains that are not protease deficient followed by a purification comprising affinity purification on a nickel or zinc column. Furthermore Franken et al teaches a procedure comprising expressing and affinity purification of a protein comprising a His-tag. The prior art further confirms that a method of affinity purification using a His-tag was routinely used according to Tamai et al. Thus expressing any protein including a collagenase from any source in an E. coli cell that is not deficient (Hess et al) and purifying the protein using a widely known method such as Affinity purification on a nickel column that can include isopropanol would not have been unexpected based on the combination of Hess et al, Franken et al and Tamai et al.  

Applicants further argue:

"…In response to Applicant’s arguments at page 8 in the Appendix of the Applicant Initiated Interview Request Form submitted May 22, 2020, concerning the lack of evidence provided by the Examiner to discredit Applicant’s data results or to dispute why one skilled in the art would understand that a single affinity purification would be a significant improvement over the two-step purification described in Hess; the Examiner asserts that the purifying or isolating a known enzyme/protein (collagenase I) expressed in E. coli cells (a well-known host cell) using affinity purification (a very well-known method) is an obvious method, as all the components are allegedly described in the combination of references. Furthermore, the Examiner asserts the degree of purity was not shown and there is no disclosure of record that compares the purification of collage by Applicant to be superior in comparison to the collagen purified in the references…"

	Applicant's argument has been carefully considered but not found persuasive because the art for example Franken et al teach recombinant proteins overexpressed in Escherichia coli and purified from impurities that are toxic components. Franken et al teach a modified affinity one-step protocol that removes impurities and is highly efficient.  To this end the target protein was overexpressed in E. coli as His-tagged fusion proteins and purified by immobilized metal chelate affinity chromatography on Ni–NTA bead in addition to use of 60% isopropanol during washing steps which removes contaminants including proteins that non-specifically adhere to the beads or to the tagged protein, detergents such as NP-40 in addition to removing endotoxins from the end products.  They state that the purified proteins are able to refold correctly by the isopropanol treatment (see abstract and page 96, 1st column and last paragraph on page 98). 
	Thus a single step purification method is taught by the prior art, thus applicant's argument that their method provides an unexpected result is not found persuasive. 

Applicants further argue:
"… The Examiner also maintains that Applicant has not provided a reasonable response to the teachings of Craik1,2- Initially, solely to advance prosecution and without agreeing with or acquiescing to the merits of the rejection, amended Claim 19 recites “[a] method for producing a fusion collagenase, consisting of: (a) culturing E. coli transformed with a DNA encoding a fusion collagenase, or an expression vector comprising said DNA, to obtain a culture, wherein said E. coli that is not a protease-deficient. E. coli expresses said fusion collagenase, wherein said fusion collagenase comprises a collagenase having a collagen-binding domain; and an affinity tag directly or indirectly linked to the carboxy-terminus of the collagenase; and (b) purifying the fusion collagenase having a collagen-binding domain by affinity chromatography, based on the affinity tag, to thereby selectively collect the fusion collagenase having a collagen-binding domain, wherein said fusion collagenase is not degraded collagenase at the collagen binding domain.

	Applicant's argument has been carefully considered but not found persuasive. The reference by Craik1 ,2 are withdraw.. Hess et al teach cloning a collagenase from the Clostridium histolytica genome wherein the gene was isolated using PCR amplification and inverse PCR, E. coli host cell that is not protease deficient where expression was induced by IPTG and subsequently purified using metal-affinity chromatography (zinc chelating Sepharose), anion exchange chromatography and RP-HPLC (Vydac C4). Host cells were lysed and a novel polypeptide of about 113 kDa (collagenase) was detected on an SDS gel (see fig. 3). 
	It should be noted that Hesse et al the primary reference teaches expressing recombinant collagenase from the Clostridium histolytica, (the same source from which Applicant's collagenase was isolated from) in E. coli that is not protease deficient (the same host cell as Applicants host cell). Hesse et al also teach the advantages of using E. coli for expressing the collagenase class II compared to expressing it in Clostridium. What Hess does not specifically teach the specific procedures for the affinity purification of the collagenase. 
	However Franken teaches uniquely using an affinity purification procedure for the purification of any protein by fusing the protein with a His-tag and then purifying the protein on a nickel column in a one-step protocol to remove impurities and is highly efficient for obtaining target proteins.  
	Franken's procedure comprises expressing His-tagged fusion proteins in E. coli followed by purifying the protein by immobilized metal chelate affinity chromatography on Ni–NTA bead in addition to use of 60% isopropanol during washing steps which was used to remove contaminants including proteins that non-specifically adhere to the beads or to the tagged protein, detergents such as NP-40 in addition to removing endotoxins from the end products. 	Thus it would have been obvious to one of ordinary skill in the art to use the procedure of Affinity purification according to Franken et al. to purify the Clostridium histolyticum collagenase of Hess et al that comprises the collagenase binding domain.

Applicants argue: 
"… During the interview conducted May 27, 2020, the Examiner and Supervisor
acknowledged that the claimed method was limited to a single affinity chromatography
purification step, but that because the prior art was alleged to teach the same affinity
chromatography step, the same purification achieved by Applicant’s method would have
inherently resulted, so that Applicant’s unexpected results are expected. This appears to be the
Examiner’s position in the present Office Action. Applicant notes that, amended Claim 19 consists of a combination of steps (a) and (b)and the unexpected results achieved by the claimed method is accomplished by the recited combination of step (a) and step (b). In this respect, the present claims are commensurate in scope with the data in the specification as well as the Murashima Declaration submitted March 18, 2014. Further, because the combination of steps (a) and (b) as recited in the presently claimed method is neither taught nor suggested by either Hesse or Tamai, and that is not disputed by the Examiner; the unexpected results demonstrated by the presently claimed method would not have inherently resulted from either Hesse or Tamai. 

	Applicant's argument has been carefully considered but not found persuasive for the following reasons. In the first place Hesse does teach cloning and expressing Clostridium histolytica collagenase in E. coli, in addition to purification of the collagenase using a procedure that comprises affinity purification using His-tag. Furthermore purifying a target protein using Affinity purification on a nickel known in the art. For example Franken et al.'s procedure comprises expressing His-tagged fusion proteins in E. coli followed by purifying the protein by immobilized metal chelate affinity chromatography on Ni–NTA bead in addition to use of 60% isopropanol during washing steps which was used to remove contaminants including proteins that non-specifically adhere to the beads or to the tagged protein, detergents such as NP-40 in addition to removing endotoxins from the end products.


Applicants further argue:

"…Although Hesse is relied upon as allegedly disclosing the cloning of a collagenase from
Clostridium histolytica and expressing the collagenase in E. coli, the Examiner has already
acknowledged that, (1) Hess does not disclose or suggest purification of the collagenase using
His-tag affinity chromatography and (2) Hesse does not teach His-tag at the C-terminal. Thus,

of step (a) and step (b) as recited in amended Claim 19. Namely, because Hesse teaches a 2 step
procedure including hydrophobic interaction chromatography and anion exchange chromatography to purify the recombinant collagenase.

	Applicant's argument has been carefully considered but not found persuasive because Hess et al do teach purification of the collagenase using His-tag affinity chromatography (Zinc Chelating Sepharose) in addition to anion exchange chromatography (MonoQ) and RP-HPLC (Vydac C4) according to standard procedures. However Franken et al teach expressing a fusion protein comprising a His-tag where the protein was purified using a Nickel column in the presence of isopropanol. Franken et al state that their procedure is a simple, fast, a one-step protocol that removes impurities and is highly efficient. 

Applicants argue:

"…Likewise, with respect to Tamai, the Examiner has disregarded Tamai’s ammonium
sulfate step followed by dialysis to be additional purification steps 2. Thus, Tamai also teaches
multiple purification steps (like Hesse), and does not teach a method for producing a fusion
collagenase consisting of steps (a) and (b) as recited in amended claim 19. During the May 27,
2020 interview, Tamai was alleged to teach affinity chromatography and that because the purity
shown in the Murashima Declaration was comparable, the results of the claimed method would
have inherently resulted from Tamai’s use of affinity chromatography alone. However, Tamai’s
method is not the same as that of the presently claimed method for producing a fusion
collagenase consisting of steps (a) and (b). Specifically, because, in addition to the multiple purification steps discussed above, Tamai’s collagenase was expressed from a mutant protease
deficient C. perfringens strain - for the purpose of preventing protease degradation of the
expressed collagenase. This mutant protease deficient C. perfringens strain in combination with
Tamai’s multiple purification steps is the reason. Tamai showed comparable purity in the
Murashima Declaration. In fact, Tamai’s teachings would be understood by one skilled in the art
to show that heterologous proteins cannot be expressed in mutant strains that are not protease
deficient. In contrast, in the method of amended Claim 19, fusion collagenase expressed from E.
Coli that is not a protease-deficient was purified by affinity chromatography in step (b).
Accordingly, the claimed method is different from Tamai’s method, and there is no basis in
Tamai to support that the unexpected results achieved by the presently claimed method would
inherently result.
	Accordingly, the degree of purity of the undegraded collagenase obtained with the
presently claimed invention would have been unexpected and surprising to persons of ordinary
skill in the art. In this respect, the Murashima Declaration would be equally applicable to Hesse
in showing that the purity obtained by the claimed method using a single purification step is an

purification step (such as the two purification step in Hesse). Hesse’s 2-step purification method using ion-exchange chromatography and hydrophobic chromatography, is also discussed in the specification to be difficult for separating a degraded collagenase from collagenase…"


	Applicant's argument has been carefully but not found persuasive for the following reasons. The art is replete affinity purification methods for purifying proteins from a cell lysate. Hesse et al teaches expressing recombinant collagenase from the Clostridium histolytica, (the same source from which Applicant's collagenase was isolated from) in E. coli that is not protease deficient (the same host cell as Applicants host cell). Hesse et al also teach the advantages of using E. coli for expressing the collagenase compared to expressing it in Clostridium. While Hess does not specifically teach the specific procedures for the affinity purification of the collagenase such a procedure was taught in the prior art. For example, Franken et al teach using an affinity purification procedure for the purification of a protein where the procedure comprises fusing the protein with a His-tag and then purifying the protein on a nickel column in a one-step protocol to remove impurities and is highly efficient for obtaining target proteins i.e. Franken's procedure comprises expressing His-tagged fusion proteins in E. coli followed by purifying the protein by immobilized metal chelate affinity chromatography on Ni–NTA bead in which 60% isopropanol was added during the washing step to remove contaminants including proteins that non-specifically adhere to the beads or to the tagged protein, detergents such as NP-40 in addition to removing endotoxins from the end products. Thus it would have been obvious to one of ordinary skill in the art to use the procedure of Affinity purification according to Franken et al. to purify the Clostridium histolyticum collagenase of Hess et al that comprises the collagenase binding domain.

Applicants argue:

"…The evidence of record shows that a collagenase purified using the presently claimed method — with a single affinity purification step achieves high purity — and that such is unexpected and superior over Hess which (like Tamai) uses multiple purification steps. Although Applicant has shown unexpected results against the closest prior art (which is considered to be Tamat),* it appears that because the Murashima Declaration compared purified collagenase obtained by the claimed method over that obtained from the method described in Tamai, the Examiner does not consider such data to be relevant or applicable to Hesse. However, the obviousness rejection based on Hesse (as primary reference) and Tamai (as secondary reference) was previously appealed, and the Board of Appeal stated that, “(b)ecause the claims are not limited to a single step purification, we find that the Murashima Declaration is not sufficient to overcome the prima facie case of obviousness [emphasis added].” (See page 9 of the Decision). At the time of the appeal, Claim 19 recited “[a] method for producing fusion collagenease, comprising. ...(a) culturing E. Coli transformed with a DNA encoding a fusion collagenase...; and (b) subjecting said culture to purification by affinity chromatography...[emphasis added].” 
	Present Claim 19 recites that the method “consist[s] of” steps (a) and (b), and is commensurate in scope with the data and Murashima Declaration evidence in accordance with the Board’s decision to overcome a prima facie case of obviousness.The Murashima Declaration submitted March 18, 2014, with unexpected results showing comparative data over Tamai, was considered by the Board of Appeals based on the obviousness rejection over Hesse (as primary reference) and Tamai (as secondary reference). Accordingly, Applicant’s data of record demonstrating unexpected results would also be applicable to Hesse, which the Examiner considers to be the closest prior art. Specifically, the presently claimed method consisting of step (a) and step (b) - using a single affinity purification step is superior over Hess' method and Tamai’s method, and the instant claims are commensurate in scope with the unexpected results. 
Further, the instant claims are in accordance with the Board's decision and fully addresses the Board’s reasoning as to why Applicant’s demonstration of unexpectedly superior purity was previously not found persuasive. There is thus, a nexus between the proffered unexpected results of the claimed method and “what is both claimed and novel” in the present claims. For at least the same reasons set forth above, new Claim 32 is also non-obvious and patentable…"

	Applicant's argument has been carefully considered but not found persuasive because Franken et al teach using an affinity purification procedure for the purification of a protein where the procedure comprises fusing the protein with a His-tag and then purifying the protein on a nickel column in a one-step protocol to remove impurities and is highly efficient for obtaining target proteins i.e. Franken's procedure comprises expressing His-tagged fusion proteins in E. coli followed by purifying the protein by immobilized metal chelate affinity chromatography on Ni–NTA bead in which 60% isopropanol was added during the washing step to remove contaminants including proteins that non-specifically adhere to the beads or to the tagged Clostridium histolyticum collagenase of Hess et al which comprises the collagenase that is not degraded at the collagenase binding domain. 
	One of ordinary skill in the art would not have been apprised that an unexpected result was achieved because a method of affinity purifying any protein using a histidine tag and a nickel, affinity resin was well known in the art as shown by Franken et al.
	Applicant's argument is repeatedly focused on the Murishima declaration and unexpected results. However the specification does not provide a materially different and non-obvious method for purifying a collagenase protein from an E. coli strain that is not deficient in protease such that Applicant's claimed method of affinity purification of a collagenase can be regarded unexpected i.e. one of ordinary skill in the art would not have been apprised that an unexpected result was achieved because a method of affinity purifying any protein using a histidine tag and a nickel, affinity resin was well known in the art as shown in the method of Franken et al that clearly taught affinity purification of any protein.  
	Applicant is reminded that all the limitations were considered carefully. In view of Hess et al that uses a collagenase purification method comprising affinity purification, the one step-purification taught by  Franken et al the instant claims are found to be prima facie obvious. Furthermore neither the amendment to the claims nor the argument forwarded by Applicant's show any comparative data to show an unexpected result. For example data from, SDS page data of Fig. 3 and Fig. 4 do not have marker lanes, SDS gel should include a marker lane, a samples from fig. 3 and a sample from fig, 4 for comparison.
Clostridium histolytica, (the same source from which Applicant's collagenase was isolated from) in E. coli that is not protease deficient (the same host cell as Applicants host cell). Hesse et al also teach the advantages of using E. coli for expressing the collagenase class II compared to expressing it in Clostridium. What Hess does not specifically teach the specific procedures for the affinity purification of the collagenase. 
	However Franken teaches uniquely using an affinity purification procedure for the purification of any protein by fusing the protein with a His-tag and then purifying the protein on a nickel column in a one-step protocol to remove impurities and is highly efficient for obtaining target proteins.  Thus it would have been prima facie obvious to use the efficient affinity purification taught by Franken to purify the collagenase from any source including from clostridial collagenase. 
Conclusion: No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/             Primary Examiner, Art Unit 1656                                                                                                                                                                                           	November 5, 2021